Title: William Allen to James Madison, 20 November 1830
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Fredericksburg
                                
                                 Nov. 20. 1830
                            
                        
                        
                        Alleck left here this evening & takes with him
                        6 loaves best quality Sugar
                        10 gals. ... " ... Cognac Brandy
                        10 " ... Lisbon Wine
                        10 ..." ... Malmsey Malaga Wine
                        4 bottles Salad Oil
                        1 Vial Cayenne Pepper
                        1 Pound Bottle Mustard
                        1 Box Spermacetti Candles
                        1 gal. Pickled Oysters
                        1 Canister Gunpowder Tea 2d. quality
                        1 Bottle Lemon Sirup
                        1 Bottle Martinique Mans. Snuff
                        1 doz. Lemons &c
                        1 Bundle Stationery from Wm. F. Gray’s
                        1 Bundle Cloth all of which I am in hopes will reach you safely, he only brought two Kegs & One of
                            them being useless I have furnished two new ones. The Weather is so warm that I do not think it safe to send the Oysters
                            in the shell, they will be forwarded when Alleck comes down again, Java Coffee & Buckwheat Meal I am in the daily
                            expectation of receiving they will be sent by the next opportunity likewise. They are not to be had in town at present or
                            they would have been forwarded. I am with much respect Your Obt Servt
                        
                        
                            
                                Wm Allen
                            
                        
                    